Name: 95/537/EC: Commission Decision of 6 December 1995 amending Commission Decision 95/119/EC concerning certain measures with regard to fishery products originating in Japan (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  Asia and Oceania;  international trade;  agricultural policy
 Date Published: 1995-12-16

 Avis juridique important|31995D053795/537/EC: Commission Decision of 6 December 1995 amending Commission Decision 95/119/EC concerning certain measures with regard to fishery products originating in Japan (Text with EEA relevance) Official Journal L 304 , 16/12/1995 P. 0051 - 0051COMMISSION DECISION of 6 December 1995 amending Commission Decision 95/119/EC concerning certain measures with regard to fishery products originating in Japan (Text with EEA relevance) (95/537/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC, of 10 December 1990, laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 thereof,Whereas the knowledge of serious defects as regards hygiene and control of fishery products in Japan led the Commission to adopt Decision 95/119/EC (2), in order to suspend the import of such products originating in Japan;Whereas a mission of experts of the Commission went recently to Japan to evaluate the measures taken by the Japanese authorities; whereas according to the observation of these experts, it is necessary to maintain the protection measures with regard to bivalve molluscs, echinoderms, tunicates and marine gastropods in any form whatsoever;Whereas it is necessary to amend Decision 95/119/EC accordingly;Whereas the measures provided for by this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Article 1 of Decision 95/119/EC is replaced by the following:'Article 1Member States shall prohibit the import of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form originating in Japan.`Article 2 Member States shall amend the measures that they apply to imports to comply with this Decision. They shall inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 6 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 80, 8. 4. 1995, p. 56.